 1
 2
 3
 4
 5
 6
 7
 8                                     UNITED STATES DISTRICT COURT
 9                                    CENTRAL DISTRICT OF CALIFORNIA
10
     In the matter of the Complaint of                  )      Case No. 2:17-cv-05924-MWF-GJS
11                                                      )
     BRIAN PELLENS, SCOTT MULLER, AND                   )      ORDER DISMISSING ACTION
12   BLAIR ATWELL, as owners of a certain 1986 47' )
     Hunter Monohull Sailboat bearing Hull              )      F.R.C.P. 41(a)(1)
13   Identification No. HUN45014C686, and her           )
     engines, tackle, appurtenances, etc.               )
14                                                      )
     For exoneration from, or limitation of, liability. )
15                        Defendants.                   )
     ________________________________________ )
16                                                      )
     AND RELATED CROSS-ACTIONS                          )
17                                                      )
     ________________________________________ )
18
19            The Court, having reviewed the Stipulation of Dismissal With Prejudice executed by
20   counsel for all parties, as well as the pleadings and other filings in this action, and good cause
21   therefor appearing, it is therefore hereby
22            ORDERED, that this action be and hereby is dismissed with prejudice
23            IT IS SO ORDERED.
24
     March 22, 2019                          _______________________________
25
                                                MICHAEL W. FITZGERALD
26                                           UNITED STATES DISTRICT JUDGE
27
28



     Case No. 2:17-cv-05924-MWF-GJS                                                           Page-1--1-
